 

REVEIVED WY ULERR SO UF FIVE
U.S.D.G~ Atlant

ase 1:20-cv-04431-TWT Document5 Filed 11/02/20 Page 1 of 3

OCT 29 2020

JAMES N/ATTEN, Clerk

 

 

24969 Lawrence Rd

ole Young

Junction City, OR 97448

hn_young@yahoo.com
415-948-8076

IN THE UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF GEORGIA

 

Huguette Nicole Young

 

Plaintiff,
vs.

Keisha Lance Bottoms

 

Defendant(s).

 

 

Case No:

MOTION FOR EMAIL FILING AND
NOTIFICATION

1220-CV-4431

 

I hereby move the court for an order granting permission to email documents to the

clerk’s office for filing in this case and to receive electronic notification of case activity. The

 
Case 1:20-cv-04431-TWT Document5 Filed 11/02/20 Page 2 of 3

clerk’s office should use the following email address to correspond with me:

hn_young@yahoo.com [add email address]. I understand that I must:

submit documents in PDF format as outlined in the court’s CM/ECF and E-filing
Administrative Procedures Manual (ECF Procedures Manual);

use an appropriate digital/electronic signature on all filings, as outlined in the ECF
Procedures Manual;

follow the formatting requirements outlined in the ECF Procedures Manual;

read and become familiar with Local Rule of Civil Practice;

carefully examine all documents prior to emailing them and redact sensitive and private
information, or file a motion to have the documents sealed;

under Fed. R. Civ. P. 5, serve my documents on parties who are not served through the
court’s CM/ECF system, using mail, hand-delivery, or some other agreed-upon method;
meet all filing deadlines; and

promptly email a notice to be filed in the case when I have a change of name, address, or

email address.

If I am permitted to file documents in my case by email, I understand that:

the clerk’s office may process my documents on the next business day; however, the
document filing date will be the same as the email date;

under Fed. R. Civ. P. 5 and 77 and Fed. R. Crim P. 49, email transmission of documents
will constitute service as required by those rules;

the clerk’s office will send an email to me when my documents are received and that
email is not proof of filing. A Notice of Electronic Filing will be emailed to me when my

documents are filed in the case;

 
 

 

Case 1:20-cv-04431-TWT Document5 Filed 11/02/20 Page 3 of 3

e the clerk’s office may request that I change or revise a document to comply with the ECF
Procedures Manual before the document will be filed in the case; and
e@ the court may revoke my permission to file by email after a determination that I have
abused the privilege.
I have read and understand the responsibilities outlined on the attached Email Filing and
Notification Form for Unrepresented Parties.
ACCORDINGLY, Plaintiff respectfully requests that the court enter an order allowing

email filing and notification.

DATED: 10/27/20202

/s/Huguette Nicole Young

Signature

 

 
